DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US Pub. No. 2021/0367762 A1) in view of Shao (US Pub. No. 2022/0271924 A1).

As to claim 1, Bae teaches a method for conducting a data transaction between an on-chain enterprise internal to a blockchain network and an off-chain enterprise external to the blockchain network using a permissioned blockchain infrastructure and an oracle system, the method comprising: 
receiving at the (enterprise) a request for data from an end user ([0046] teaches "The service server 10 may receive a data access request, in which the target data is designated, from the client 20."  This teaches that the service server ("enterprise") receives a data access request.).;
determining that the off-chain enterprise possesses the requested data  ([0046] teaches "The service server 10 may receive a data access request, in which the target data is designated, from the client 20, read from the storage node 400 storing the target data as off-chain data."  Since the request specifies the target data, and the off-chain storage node is read that stores the target data, this passage is interpreted as making a determination that an off-chain enterprise possesses requested data.);
transmitting, by the oracle system, the request for data to the off-chain enterprise ([0046] teaches "The service server 10 may receive a data access request, in which the target data is designated, from the client 20, read from the storage node 400 storing the target data as off-chain data, and then provide it to the client 20."  Since the data is read from the storage node ("off-chain enterprise") a request for data is interpreted as being sent by the service server ("oracle system").);
providing, by the off-chain enterprise, the requested data to the oracle system ([0046] teaches "The service server 10 may receive a data access request, in which the target data is designated, from the client 20, read from the storage node 400 storing the target data as off-chain data, and then provide it to the client 20."  Since the data is read by the service server ("oracle system"), the data is provided by the storage node ("off-chain enterprise").);
providing the requested data to the on-chain enterprise  ([0051] teaches "the service server 10 transmits a transaction request to the blockchain node 200 to add the transaction contents of the transaction proposal to the ledger as a new transaction."  The transaction contents are the requested data.  These transaction contents are added to the blockchain ("on-chain enterprise") by (i) generating a block representing the data transaction in the blockchain infrastructure ([0051] teaches "The service server 10 transmits a transaction request to the blockchain node 200 to add the transaction contents of the transaction proposal to the ledger as a new transaction … The node in charge of ordering service aggregates a transaction request to create a block."  This teaches the generation of a block based on the transaction request.), (ii) publishing the block to one or more nodes in the blockchain infrastructure ([0051] teaches " The node in charge of ordering service aggregates a transaction request to create a block, delivers the created block to all the storage nodes (committing peers)."  This teaches a publication to the other storage nodes.), (iii) validating the data transaction at the one or more nodes in the blockchain infrastructure ([0051] teaches "each storage node checks whether each of all transactions in the delivered block complies with the endorsement policy."), (iv) adding the block to a blockchain based on a consensus reached among the one or more nodes in the blockchain infrastructure, ([0051] teaches "delivers the created block to all the storage nodes (committing peers), and each storage node checks whether each of all transactions in the delivered block complies with the endorsement policy, and when there is no problem, additionally connects the block to the existing blockchain>"  This teaches when there is no problem among all the nodes, because each node checks, the block is connected ("adding the block to the blockchain").  The nodes are part of the blockchain infrastructure.) (v) updating the one or more nodes in the blockchain infrastructure with the block, ([0051] teaches "delivers the created block to all the storage nodes (committing peers), and each storage node checks whether each of all transactions in the delivered block complies with the endorsement policy, and when there is no problem, additionally connects the block to the existing blockchain>"  This teaches when there is no problem among all the nodes, because each node checks, the block is connected ("updating … with the block").  The nodes are part of the blockchain infrastructure.); and (vi) labeling the data transaction as successful ([0084] teaches "In some embodiments, the first storage node 400-1 confirms that the upload of the first file is successfully completed, and then may record anew transaction indicating that ‘the first file has been newly registered, and the first storage node 400-1 shared it with the second storage node 400-2’ in the ledger 500-1."  Recording the file as registered teaches labeling a data transaction as successful.); and 
transmitting the requested data to the end user ([0046] teaches "The service server 10 may receive a data access request, in which the target data is designated, from the client 20, read from the storage node 400 storing the target data as off-chain data, and then provide it to the client 20."  This teaches that the target data ("requested data") is provided to the client by the service server.)
Bae does not expressly disclose receiving a request at an on-chain enterprise, transmitting, by the on-chain enterprise, the request for data to the oracle system.
However, Shao teaches the enterprise is an on-chain enterprise, and transmitting, by the on-chain enterprise, the request for data to the oracle system ([0020] teaches "the node 104 in the blockchain 20 may send a query request and signature information of the query request to the node 101 in the blockchain 10 through the network 30. The node 101 in the blockchain 10 may acquire query data from the blockchain 10 based on the query request and the signature information of the query request."  This passage teaches a node in the blockchain ("on-chain enterprise"), and that a query request goes from the node 104 to the network 30 ("oracle system").  
Bae and Shao are combinable because they are directed to data retrieval (Bae [0016], Shao [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Bae, to incorporate the above-cited limitations as taught by Shao with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Bae to  preventing the query data from being tampered with (Shao [0064]).

As to claim 2, Bae teaches wherein providing the requested data to the on-chain enterprise comprises using the oracle system as a bridge between the on-chain enterprise and the off-chain enterprise (As shown in FIG. 1, the service server ("oracle system") acts as a bridge between the blockchain network 300 and storage node 400 ("off chain enterprise").

As to claim 3, Bae teaches the oracle system comprises an automated oracle (The service server as shown in FIG. 1 is a machine, and therefore is automated.)

As to claim 4, Bae teaches wherein the oracle system comprises at least one of a single sourced oracle and a multiple sourced oracle ([0043] teaches one or more storage nodes 400.  As shown in FIG. 1, these storage nodes are accessed by the service server ("oracle server").  This is further supported by [0046], which states "the service server 10 … (reads) from the storage node 400."  The storage node can be a single source or a multiple source.)

	As to claim 5, Bae teaches a technical framework to reduce the risk of the oracle system tampering with the requested data ([0009] teaches " provide a system and method securing the reliability of each occurrence of data sharing by accurately notarizing the history of data sharing between different storage nodes and recording the history in the blockchain."  The blockchain is a technical framework that reduces the risk of any system tampering with data, including an oracle.)

As to claim 6, Bae teaches wherein the technical framework comprises at least one of a digital notary, a secure hardware bridge, and an additional oracle system ([0009] teaches " provide a system and method securing the reliability of each occurrence of data sharing by accurately notarizing the history of data sharing between different storage nodes and recording the history in the blockchain."  The blockchain is digital notary because it is distributed among peer nodes, which act to verify the transactions.).

As to claim 7, Bae teaches the block includes self-executing computer- executable code configured to monitor one or more conditions associated with the blockchain ([0044] teaches "The blockchain node 200 can share various smart contracts and transaction data through the blockchain."  This teaches that the blockchain includes a smart contract, which is self-executing computer-executable code that monitors conditions.  [0048] teaches "The blockchain node 200 may receive the transaction proposal and execute a smart contract."

As to claim 8, Bae teaches one or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, in response to execution by at least one processor, causes the at least one processor to execute the method of claim 1.  (See [0124] and [0125] where "The processor 150 controls the overall operation of each component of the computing device 100. The processor 150 may be configured to include at least one of a central processing unit (CPU), a microprocessor unit (MPU), a micro controller unit (MCU), a graphics processing unit (GPU), or any type of processor well known in the art. Further, the processor 150 may perform operations on at least one application or program for executing a method/operation according to various embodiments of the present invention. The computing device 100 may include one or more processors.  The memory 160 stores various data, commands and/or information. The memory 160 may load one or more programs 190 from the storage 180 to execute methods/operations according to various embodiments of the present invention. An example of the memory 160 may be RAM, but is not limited thereto.")

As to claim 14, Bae teaches a system for conducting a data transaction between an on-chain enterprise internal to a blockchain network and an off-chain enterprise external to the blockchain network using a permissioned blockchain infrastructure and an oracle system, the system comprising: at least one processor; and at least one memory  ([0124] teaches a processor and memory) comprising a plurality of instructions stored thereon that, in response to execution by the at least one processor, causes the system to: 
receive at the (enterprise) a request for data from an end user ([0046] teaches "The service server 10 may receive a data access request, in which the target data is designated, from the client 20."  This teaches that the service server ("enterprise") receives a data access request.).;
determine that the off-chain enterprise possesses the requested data  ([0046] teaches "The service server 10 may receive a data access request, in which the target data is designated, from the client 20, read from the storage node 400 storing the target data as off-chain data."  Since the request specifies the target data, and the off-chain storage node is read that stores the target data, this passage is interpreted as making a determination that an off-chain enterprise possesses requested data.);
transmit, by the oracle system, the request for data to the off-chain enterprise ([0046] teaches "The service server 10 may receive a data access request, in which the target data is designated, from the client 20, read from the storage node 400 storing the target data as off-chain data, and then provide it to the client 20."  Since the data is read from the storage node ("off-chain enterprise") a request for data is interpreted as being sent by the service server ("oracle system").);
provide, by the off-chain enterprise, the requested data to the oracle system ([0046] teaches "The service server 10 may receive a data access request, in which the target data is designated, from the client 20, read from the storage node 400 storing the target data as off-chain data, and then provide it to the client 20."  Since the data is read by the service server ("oracle system"), the data is provided by the storage node ("off-chain enterprise").);
provide the requested data to the on-chain enterprise  ([0051] teaches "the service server 10 transmits a transaction request to the blockchain node 200 to add the transaction contents of the transaction proposal to the ledger as a new transaction."  The transaction contents are the requested data.  These transaction contents are added to the blockchain ("on-chain enterprise") by (i) generating a block representing the data transaction in the blockchain infrastructure ([0051] teaches "The service server 10 transmits a transaction request to the blockchain node 200 to add the transaction contents of the transaction proposal to the ledger as a new transaction … The node in charge of ordering service aggregates a transaction request to create a block."  This teaches the generation of a block based on the transaction request.), (ii) publishing the block to one or more nodes in the blockchain infrastructure ([0051] teaches " The node in charge of ordering service aggregates a transaction request to create a block, delivers the created block to all the storage nodes (committing peers)."  This teaches a publication to the other storage nodes.), (iii) validating the data transaction at the one or more nodes in the blockchain infrastructure ([0051] teaches "each storage node checks whether each of all transactions in the delivered block complies with the endorsement policy."), (iv) adding the block to a blockchain based on a consensus reached among the one or more nodes in the blockchain infrastructure, ([0051] teaches "delivers the created block to all the storage nodes (committing peers), and each storage node checks whether each of all transactions in the delivered block complies with the endorsement policy, and when there is no problem, additionally connects the block to the existing blockchain>"  This teaches when there is no problem among all the nodes, because each node checks, the block is connected ("adding the block to the blockchain").  The nodes are part of the blockchain infrastructure.) (v) updating the one or more nodes in the blockchain infrastructure with the block, ([0051] teaches "delivers the created block to all the storage nodes (committing peers), and each storage node checks whether each of all transactions in the delivered block complies with the endorsement policy, and when there is no problem, additionally connects the block to the existing blockchain>"  This teaches when there is no problem among all the nodes, because each node checks, the block is connected ("updating … with the block").  The nodes are part of the blockchain infrastructure.) and (vi) labeling the data transaction as successful ([0084] teaches "In some embodiments, the first storage node 400-1 confirms that the upload of the first file is successfully completed, and then may record anew transaction indicating that ‘the first file has been newly registered, and the first storage node 400-1 shared it with the second storage node 400-2’ in the ledger 500-1."  Recording the file as registered teaches labeling a data transaction as successful.); and 
transmit the requested data to the end user ([0046] teaches "The service server 10 may receive a data access request, in which the target data is designated, from the client 20, read from the storage node 400 storing the target data as off-chain data, and then provide it to the client 20."  This teaches that the target data ("requested data") is provided to the client by the service server.)
Bae does not expressly disclose the enterprise is an on-chain enterprise, transmitting, by the on-chain enterprise, the request for data to the oracle system.
However, Shao teaches the enterprise is an on-chain enterprise, and transmitting, by the on-chain enterprise, the request for data to the oracle system ([0020] teaches "the node 104 in the blockchain 20 may send a query request and signature information of the query request to the node 101 in the blockchain 10 through the network 30. The node 101 in the blockchain 10 may acquire query data from the blockchain 10 based on the query request and the signature information of the query request."  This passage teaches a node in the blockchain ("on-chain enterprise"), and that a query request goes from the node 104 to the network 30 ("oracle system").  
Bae and Shao are combinable because they are directed to data retrieval (Bae [0016], Shao [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Bae, to incorporate the above-cited limitations as taught by Shao with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Bae to  preventing the query data from being tampered with (Shao [0064]).

As to claim 15, Bae teaches wherein providing the requested data to the on-chain enterprise comprises using the oracle system as a bridge between the on-chain enterprise and the off-chain enterprise (As shown in FIG. 1, the service server ("oracle system") acts as a bridge between the blockchain network 300 and storage node 400 ("off chain enterprise").

As to claim 16, Bae teaches the oracle system comprises an automated oracle (The service server is interpreted as a machine, and therefore is automated.)

As to claim 17, Bae teaches wherein the oracle system comprises at least one of a single sourced oracle and a multiple sourced oracle ([0043] teaches one or more storage nodes 400.  As shown in FIG. 1, these storage nodes are accessed by the service server ("oracle server").  This is further supported by [0046], which states "the service server 10 … (reads) from the storage node 400."  The storage node can be a single source or a multiple source.)

	As to claim 18, Bae teaches a technical framework to reduce the risk of the oracle system tampering with the requested data ([0009] teaches " provide a system and method securing the reliability of each occurrence of data sharing by accurately notarizing the history of data sharing between different storage nodes and recording the history in the blockchain."  The blockchain is a technical framework that reduces the risk of any system tampering with data, including an oracle.)

As to claim 19, Bae teaches wherein the technical framework comprises at least one of a digital notary, a secure hardware bridge, and an additional oracle system ([0009] teaches " provide a system and method securing the reliability of each occurrence of data sharing by accurately notarizing the history of data sharing between different storage nodes and recording the history in the blockchain."  The blockchain is digital notary because it is distributed among peer nodes.).

As to claim 20, Bae teaches the block includes self-executing computer- executable code configured to monitor one or more conditions associated with the blockchain ([0044] teaches "The blockchain node 200 can share various smart contracts and transaction data through the blockchain."  This teaches that the blockchain includes a smart contract.  [0048] teaches "The blockchain node 200 may receive the transaction proposal and execute a smart contract."





Claims 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US Pub. No. 2021/0367762 A1) in view of Benkreira et al. (US Pub. No. 2021/0342823 A1).

As to claim 9, Bae teaches a method for automatically completing data transactions using a permissioned blockchain infrastructure, the method comprising: 
receiving at a first enterprise a request for first data from an end user ([0046] teaches "the service server 10 may receive a data access request, in which the target data is designated, from the client 20, read from the storage node 400 storing the target data as off-chain data, and then provide it to the client 20."  This teaches that the service server ("first enterprise") receives the request for data from the client.); 
providing, by the first enterprise, the requested first data to the end user thereby completing a first data transaction ([0046] teaches "the service server 10 may receive a data access request, in which the target data is designated, from the client 20, read from the storage node 400 storing the target data as off-chain data, and then provide it to the client 20."  This teaches that the service server ("first enterprise") provides the off-chain data for the client ("end user.")); 
storing the first data transaction on a blockchain  ([0051] teaches "the service server 10 transmits a transaction request to the blockchain node 200 to add the transaction contents of the transaction proposal to the ledger as a new transaction."  The transaction contents are the requested data.  These transaction contents are added/stored to the blockchain ("on-chain enterprise") by (i) generating a block representing the first data transaction in the blockchain infrastructure ([0051] teaches "The service server 10 transmits a transaction request to the blockchain node 200 to add the transaction contents of the transaction proposal to the ledger as a new transaction … The node in charge of ordering service aggregates a transaction request to create a block."  This teaches the generation of a block based on the transaction request.), (ii) publishing the block to one or more nodes in the blockchain infrastructure ([0051] teaches " The node in charge of ordering service aggregates a transaction request to create a block, delivers the created block to all the storage nodes (committing peers)."  This teaches a publication to the other storage nodes.), (iii) validating the data transaction at the one or more nodes in the blockchain infrastructure ([0051] teaches "each storage node checks whether each of all transactions in the delivered block complies with the endorsement policy."), (iv) adding the block to a blockchain based on a consensus reached among the one or more nodes in the blockchain infrastructure, ([0051] teaches "delivers the created block to all the storage nodes (committing peers), and each storage node checks whether each of all transactions in the delivered block complies with the endorsement policy, and when there is no problem, additionally connects the block to the existing blockchain>"  This teaches when there is no problem among all the nodes, because each node checks, the block is connected ("adding the block to the blockchain").  The nodes are part of the blockchain infrastructure.) (v) updating the one or more nodes in the blockchain infrastructure with the block, ([0051] teaches "delivers the created block to all the storage nodes (committing peers), and each storage node checks whether each of all transactions in the delivered block complies with the endorsement policy, and when there is no problem, additionally connects the block to the existing blockchain>"  This teaches when there is no problem among all the nodes, because each node checks, the block is connected ("updating … with the block").  The nodes are part of the blockchain infrastructure.), and (vi) labeling the first data transaction as successful ([0084] teaches "In some embodiments, the first storage node 400-1 confirms that the upload of the first file is successfully completed, and then may record anew transaction indicating that ‘the first file has been newly registered, and the first storage node 400-1 shared it with the second storage node 400-2’ in the ledger 500-1."  Recording the file as registered teaches labeling a data transaction as successful.).
Bae does not expressly disclose determining that an event associated with the first data transaction occurred at a second enterprise by using a mining server to retrieve the first data transaction in response to identifying the event; and completing, by the second enterprise, a second data transaction.
However, Benkreira et al. teaches determining that an event associated with the first data transaction occurred at a second enterprise by using a mining server to retrieve the first data transaction in response to identifying the event; and completing, by the second enterprise, a second data transaction ([0027] teaches "In the event that electronic payment servers 120 may identify and retrieve a corresponding transaction record in the transaction database 150, electronic payment servers 120 may create or update a merchant record in private merchant database 160."  Here, an electronic payment server ("Mining server") identifies and retrieves a transaction (event) that occurred at a private merchant database, between a user and a merchant ("second enterprise"), and then the server updates a record in the second database, which is also a second enterprise.  Updating the merchant database teaches completing, by a second enterprise, a second data transaction, because the database is interpreted to be included within the merchant.
Bae and Benkreira are combinable because they are directed to data retrieval (Bae [0016], Benkreira [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Bae, to incorporate the above-cited limitations as taught by Benkreira with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Bae to  indicate that the transaction is completed (Benkreira [0077]).

As to claim 10, Bae teaches further comprising storing the second data transaction on the blockchain by (i) generating a second block representing the second data transaction in the blockchain infrastructure ([0051] teaches "The service server 10 transmits a transaction request to the blockchain node 200 to add the transaction contents of the transaction proposal to the ledger as a new transaction … The node in charge of ordering service aggregates a transaction request to create a block."  This teaches the generation of a block based on the transaction request.  Examiner notes that Bae is interpreted as being operable to perform operations for multiple blocks, therefore teaches a second block.), (ii) publishing the second block to the one or more nodes in the blockchain infrastructure ([0051] teaches " The node in charge of ordering service aggregates a transaction request to create a block, delivers the created block to all the storage nodes (committing peers)."  This teaches a publication to the other storage nodes.), (iii) validating the second data transaction at the one or more nodes in the blockchain infrastructure ([0051] teaches "each storage node checks whether each of all transactions in the delivered block complies with the endorsement policy."), (iv) adding the second block to the blockchain based on a second consensus reached among the one or more nodes in the blockchain infrastructure ([0051] teaches "delivers the created block to all the storage nodes (committing peers), and each storage node checks whether each of all transactions in the delivered block complies with the endorsement policy, and when there is no problem, additionally connects the block to the existing blockchain>"  This teaches when there is no problem among all the nodes, because each node checks, the block is connected ("adding the block to the blockchain").  The nodes are part of the blockchain infrastructure.), (v) updating the one or more nodes in the blockchain infrastructure with the second block ([0051] teaches "delivers the created block to all the storage nodes (committing peers), and each storage node checks whether each of all transactions in the delivered block complies with the endorsement policy, and when there is no problem, additionally connects the block to the existing blockchain>"  This teaches when there is no problem among all the nodes, because each node checks, the block is connected ("updating … with the block").  The nodes are part of the blockchain infrastructure.) and (vi) labeling the second data transaction as successful ([0084] teaches "In some embodiments, the first storage node 400-1 confirms that the upload of the first file is successfully completed, and then may record anew transaction indicating that ‘the first file has been newly registered, and the first storage node 400-1 shared it with the second storage node 400-2’ in the ledger 500-1."  Recording the file as registered teaches labeling a data transaction as successful.).

As to claim 13, Bae teaches wherein the block includes self-executing computer- executable code configured to monitor one or more conditions associated with the blockchain ([0044] teaches "The blockchain node 200 can share various smart contracts and transaction data through the blockchain."  This teaches that the blockchain includes a smart contract ("self-executing computer executable code that monitors conditions").  [0048] teaches "The blockchain node 200 may receive the transaction proposal and execute a smart contract.").

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US Pub. No. 2021/0367762 A1) in view of Benkreira et al. (US Pub. No. 2021/0342823 A1), and further in view of Abouelenin (US Pub. No. 2020/0065803 A1).
As to claim 11, Bae does not expressly teach wherein the second enterprise communicates with a personal bot system to complete the second data transaction.
However, Abouelenin teaches wherein the second enterprise communicates with a personal bot system to complete the second data transaction ([0017] teaches "cryptogram is then sent back to the digital wallet on the user's device where it can be passed to the merchant to complete the secured transaction."  This teaches that the merchant (second enterprise) communications with a device (personal bot system) to complete the transaction.  
Bae, as modified, and Abouelenin are combinable because they are directed to data retrieval (Bae [0016], Abouelenin [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Bae, to incorporate the above-cited limitations as taught by Abouelenin with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Bae to maintain security of the transaction (Abouelenin [0028]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US Pub. No. 2021/0367762 A1) in view of Benkreira et al. (US Pub. No. 2021/0342823 A1) and further in view of Jackson (US Pub. No. 2018/0331835 A1).
As to claim 12, Bae does not expressly teach wherein the second enterprise communicates with an oracle system to complete the second data transaction.
However, Jackson teaches wherein the second enterprise communicates with an oracle system to complete the second data transaction ([0024] teaches "If a user chooses to confirm a signed oracle record to the blockchain, then the network validators will be able to prove that the oracle record is authentic and was signed by the oracle by comparing the signed oracle record's digital signature to a known public cryptographic key of the blockchain oracle."  This teaches that the user ("second enterprise") uses the oracle to record to the blockchain, which is a completion of a data transaction.)
Bae, as modified, and Jackson are combinable because they are directed to data retrieval (Bae [0016], Jackson [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Bae, to incorporate the above-cited limitations as taught by Jackson with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Bae to facilitate verification of the digital signature (Jackson [0058]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196. The examiner can normally be reached Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169